        Case 3:17-cv-01362-JCH Document 247 Filed 07/17/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

L. LEE WHITNUM                               :
      Plaintiff,                             :                 CIVIL CASE NO.
                                             :                 3:17-CV-1362 (JCH)
      v.                                     :
                                             :
TOWN OF WOODBRIDGE, ET AL.,                  :                 JULY 17, 2019
    Defendants.                              :


        ORDER RE: EMERGENCY MOTION FOR TRANSFER OF EVIDENCE
                     FROM 3:15cv0959 (DOC. NO. 155)

      Plaintiff, L. Lee Whitnum, (“Whitnum”), moved this court to “transfer a copy of the

above detailed in #23 and saved in #24 in case no. 3:15cv0959(SRU) to be filed in this

case.” The court grants the Motion to the following extent:

      The Clerk is ordered to print a copy of Doc. No. 24 and mail it to the plaintiff and

to the defendants. If there is an appropriate basis for a party to docket this document in

this case, the party may of course do so. However, the court reminds the plaintiff of the

court’s earlier Ruling (See Doc. No. 246).

SO ORDERED.

      Dated at New Haven, Connecticut this 17th day of July 2019.



                                                  /s/ Janet C. Hall
                                                 Janet C. Hall
                                                 United States District Judge




                                             1
